Title: From Thomas Jefferson to Albert Gallatin, 15 June 1806
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J. to mr Gallatin
                            
                            June 15. 06.
                        
                        On the 27th. of April I wrote to Govr. Claiborne in these words. ‘Congress has permitted lots to be taken for
                            M. de la Fayette as low as 500. as. this secures to us the parcel on the canal of Carondelet: but at the same time cuts
                            off those smaller locations proposed by mr Duplantier. indeed it would not be for the interest of the General to let his
                            claim get into collision with any public interest. were it to lose it’s popularity it might excite an opposition neither
                            agreeable to his feelings or interests.’ this may already have produced some effect towards abating the expectations of M.
                            Duplantier, & the fears of the city. still I think it better that mr Madison should write explicitly to him. indeed I
                            think we had better have a consultation, and determine on the proper limits of the public reservation. for however
                            justifiably desirous we may be to relieve a man who stands so high in the public affection as La Fayette, still it should
                            be only by granting to him such lands as would be granted to others if not located by him. the idea of consolidating by
                            getting Suarez’s land was to satisfy the limit of 1000. as. then imposed on him, while others would have been free to have
                            taken these smaller parcels. that idea may now be waived.
                        With respect to Colo. Newton’s enquiries what measures are to be taken with armed vessels coming into that
                            harbour, I think he may be told to go on as we have done until further orders. these ought not to be given till we have
                            gun boats there to enforce them. then I shall be for an exact police over these vessels. should we not by special letters
                            keep the Collectors on the alert as to the three proscribed vessels and commanders? it is very desirable to get hold of
                            Whitby. affectionate salutations.
                    